Per Curiam.
In each of these eases the relator applies for a writ of mandamus, upon the ground that his right to it by virtue of his office is clear. The testimony shows that a contrary right is set up by the defendants. This question of right, viz., the title to the office in each case, has been argued before us. It presents a debatable question of law. So long as this question is unsettled the right of the relator to a writ of mandamus cannot be said to be clear. The contest between these individuals over the right to the office, which each claims, cannot be settled in this proceeding. The town of Dover is not a party, and hence no question concerning the rights are considered.
The relator’s application in each case is denied, with costs.